Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al (US 2015/0152941 A1) in view of Mitsutomi et al (JP 2012-225456 A) and Marino et al (EP 2803897 A1).
Regarding claim 1, Sekiguchi et al teaches a helical toothed belt (16) comprising:
a back portion (24) in which a tension member (core wires 22) is buried; and
a plurality of tooth portions (20) that are arranged at a predetermined interval along a belt longitudinal direction on one surface of the back portion and each have an inclination with respect to the belt width direction (Sekiguchi et al, paragraph 0032 and figs 1-4), wherein:
a surface of the tooth portion and a portion of the one surface of the back portion are formed of a tooth fabric (cloth 26);
the plurality of tooth portions have a tooth pitch of 2 mm or more and less than 4 mm (Sekiguchi et al, paragraph 0032),

	the tension member is a twisted cord comprising a high-strength glass fiber or a carbon fiber (Sekiguchi et al, paragraph 0038). 
Sekiguchi et al, however, fails to teach that the thickness of the back portion is 0.6 mm or more and 1.8 mm or less in a case where the tooth pitch of the plurality of tooth portions is 3 mm or more and less than 4 mm.
	Marino et al, however, teaches that in the case where the tooth pitch of the plurality of tooth portions (4) is 1.5-3.5 mm, the thickness of the back portion (2) is 0.7-3 mm (Marino et al, paragraphs 0032-0033). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the measurement ranges of Marino et al in the design as taught by Sekiguchi et al, as the values outlined by Marino et al on a structurally similar design to Sekiguchi et al are optimized for correct belt geometry and low noise (Marino et al, paragraph 0031). 
	Sekiguchi et al further fails to explicitly teach that the tension member has a diameter of 0.2 mm or more and 0.6 mm or less, and that the tension member is arranged such that tension member pitch between adjacent members is in a range of 0.45 mm or more and 0.6 mm or less.
	Mitsutomi et al, however, teaches a toothed belt in which the tension member consists of core wires with a 0.5-3 mm diameter and that the core wires are arranged with a pitch within the range of 0.5-2 mm (translation of Mitsutomi et al, page 5 paragraphs 6-8). 

	Sekiguchi et al, Marino et al, and Mitsutomi et al are all relevant to the claimed invention as all three pertain to toothed belts with similar components. 	

Regarding claim 2, Sekiguchi et al, Marino et al, and Mitsutomi et al teach the helical toothed belt according to claim 1 disclosed above, and Mitsutomi et al further teaches that the tension member buried in the back portion is arranged such that each tension member pitch is a constant value within a range of 0.5-2 mm, from one end to the other end in the belt width direction of the helical toothed belt (translation of Mitsutomi et al, page 5 paragraphs 6-8 and page 6 paragraph 1).

Regarding claim 3, Sekiguchi et al, Marino et al, and Mitsutomi et al teach the helical toothed belt according to claim 1 disclosed above, and Sekiguchi et al further teaches that in the case where the tooth pitch of the plurality of tooth portions is 2 mm or more and less than 3 mm, the tooth portion has a tooth height of 0.76 mm or more and 1.14 mm or less (Sekiguchi et al, paragraphs 0032-0040). 
	Marino et al further teaches that in the case where the tooth pitch of the plurality of tooth portions is 1.5 mm or more and 3.5 mm or less, the tooth portion has a tooth height of 0.50 or more and 1 mm or less (Marino et al, paragraphs 0030-0035). 



Regarding claim 5, Sekiguchi et al, Marino et al, and Mitsutomi et al teach the helical toothed belt according to claim 1 disclosed above, and Mitsutomi et al further teaches:
	the tooth fabric is formed of a woven fabric comprising warp yarns and weft yarns;
	the warp yarns or the weft yarns are disposed so as to extend in the belt longitudinal direction; and
	the warp yarns or weft yarns disposed so as to extend in the belt longitudinal direction comprise an elastic yarn having stretchability (translation Mitsutomi et al, page 7 paragraphs 4-9). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tooth fabric of Sekiguchi et al be formed of a woven fabric comprising warp yarns or weft yarns disposed so at to extend in the longitudinal direction as taught by Mitsutomi et al, as Mitsutomi et al teaches that having warp and weft woven yarn extending in the longitudinal direction provides better strength (translation of Mitsutomi et al, page 7 paragraph 6).

Regarding claim 6, Sekiguchi et al, Marino et al, and Mitsutomi et al teach the helical toothed belt according to claim 1 disclosed above, and Mitsutomi et al further teaches that the fibers 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the tooth fabric of Sekiguchi et al be made up of fibers and materials as taught by Mitsutomi et al as the materials provide better strength and adhesiveness (translation of Mitsutomi et al, page 7 paragraphs 7-9).

Regarding claim 7, Sekiguchi et al, Marino et al, and Mitsutomi et al teach the helical toothed belt according to claim 1 disclosed above, and Marino et al further teaches that:
	the other surface of the back portion is formed of a back fabric; and
	fiber constituting the back fabric comprise at least one kind of fibers selected from the group consisting of nylon, aramid, and polyester (Marino et al, paragraphs 0051-0054). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the back fabric of the helical belt taught by Sekiguchi et al be made up of nylon, aramid, and/or polyester fibers as taught by Marino et al, as such fibers better adhere to certain surfaces and provide a rough surface for the preferred mechanical adhesion (Marino et al, paragraphs 0050, 0054).

Regarding claim 9, Sekiguchi et al teaches a belt power transmission device comprising:
	a driving pulley (12) that is rotatably driven by a driving source;
	a driven pulley (14); and


Regarding claim 10, Sekiguchi et al, Marino et al, and Mitsutomi et al teach the belt power transmission device according to claim 9 disclosed above, and Sekiguchi et al further teaches that the rotation speed of the driving pulley is 1,000 rpm or more and 4,000 rpm or less (Sekiguchi et al, paragraph 0026).

Regarding claim 12, Sekiguchi et al, Marino et al, and Mitsutomi et al teach the belt power transmission device according to claim 9 disclosed above, and Sekiguchi et al further teaches that:
	the driven pulley has an outer diameter larger than an outer diameter of the driving pulley (Sekiguchi et al, paragraph 0028); and
	the belt power transmission device is a deceleration device of an electric power steering apparatus for a vehicle (Sekiguchi et al, paragraphs 0002-0003). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al (US 2015/0152941 A1), Mitsutomi et al (JP 2012-225456 A), and Marino et al (EP 2803897 A1) as applied to claim 1 above, and further in view of Takehara et al (JP 2005-098470 A).
Regarding claim 8, Sekiguchi et al, Mitsutomi et al, and Marino et al teach the helical toothed belt according to claim 1 disclosed above, but fail to teach the belt having an elastic modulus or 0.96 MPa or more per belt width of 1 mm. 
. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art does not teach or reasonably suggest the load ranges of claim 11.
Response to Arguments
Applicant’s arguments, see page 5 of Applicant Arguments, filed 2/24/2022, with respect to the rejection of claim 1 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 112 has been withdrawn. 
Applicant's arguments filed 2/24/2022 regarding claims 1-12 under 35 U.S.C. 103 have been fully considered but they are not persuasive. The responses to Applicant's arguments regarding the use of Sekiguchi, Mitsutomi, and Marino are provided below. While all of the .
In response to applicant's argument that Mitsutomi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Mitsutomi related to a toothed belt comprising a twisted cord tension member, as presently claimed. Thus, it is clearly analogous art. Furthermore, present claim 4 introduces a rubber component of the claimed belt. Therefore, both the presently claimed belt and the belt of Mitsutomi comprise rubber.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). On page 6 the applicant states that “Mitsutomi describes a wide range that would include all configurations of any belt. That is, the disclosure of the core wire diameter and core wire pitch in Mitsutomi does not imply any specific numerical range or any resulting specific technical effect. Therefore, the Office’s conclusion is seemingly based on inappropriate hindsight.” This is not a persuasive argument, as Mitsutomi teaches that at least a portion of the claimed ranges for the fiber diameter as well as the pitch between adjacent tension members are known. Therefore, it would have been obvious to one having ordinary skill in the 
In response to applicant's argument that Mitsutomi and Sekiguchi don't claim any special technical effects or benefits realized by these claimed ranges, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The claimed fibers would not have any physical features different from those taught by Mitsutomi, thus, the effects would also be inherent to Mitsutomi. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The results of the ranges and composition (glass fiber, diameter, arrangement of core wires) taught by Mitsutomi combined with the results of the ranges (back thickness) taught by Sekiguchi, even though not teaching the desired result of the instant application individually, together teach the desired result when combined, and it would have only taken simple knowledge in the art to combine the thickness of the back as taught by Sekiguchi with the pitch and diameter ranges and material of the core wires as taught by Mitsutomi to find the optimal results. Sekiguchi also does teach in the disclosure the 
Regarding Applicant’s argument that Marino does not overcome the deficiencies of the combination of Sekiguchi and Mitsutomi, this argument is not persuasive. The fact that the belt tooth pitch is measured from the center rather than the edge of the tooth does not change the pitch, as the distance between teeth having the same features and structure when measured from the beginning edge of each tooth would be the same as that measured from the center of two identical adjacent teeth. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (US 2016/0010722 A1), Matsuda et al (US 2007/0137766 A1), Shimizu et al (US 2012/0058851 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/E.R.K./Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651